Eldridge, Judge
dissenting.
I respectfully dissent.
Prior to Ga. L. 1961, pp. 190, 192-193, § 9 (OCGA § 5-4-10), certiorari to the superior court could not be amended. See Hudson v. Watkins, 225 Ga. App. 455, 456 (484 SE2d 24) (1997); Scott v. Oxford, 105 Ga. App. 301, 303 (3) (124 SE2d 420) (1962). The descriptive caption of the act to Ga. L. 1961, p. 190 states as the purpose of the statute: “[a]n Act to clarify, simplify and conform the procedure in certiorari proceedings to that prevailing in ordinary civil cases as to appearance day ... to repeal section [OCGA § 5-4-10], relating to traverse of the answer, and to substitute therefor a new section providing for amendments.” See Sovereign Camp Woodmen of the World v. Beard, 26 Ga. App. 130 (105 SE 629) (1921). Under OCGA § 9-11-81, certiorari proceedings are considered “special statutory proceedings” to which the Civil Practice Act applies “except to the extent that specific rules of practice and procedure in conflict herewith are expressly prescribed by law. . . .” OCGA § 9-11-81; see Bragg v. Bragg, 225 Ga. 494, 495 (170 SE2d 29) (1969); Hudson v. Watkins, supra at 456. *486OCGA § 5-4-10 limits amendments to the petition, bond, answer, and traverse. Late service of the answer is not an amendable defect. Schaffer v. City of Atlanta, 144 Ga. App. 702 (242 SE2d 288) (1978). The failure to serve the opposite party is not an amendable defect. Hudson v. Watkins, supra at 457.
“Thus, until amendment, the petition is equally lifeless under either the old or the new law [when OCGA § 5-4-6 is not complied with by the petitioner]. The only difference is that now a right to amend exists, and when that right is exercised, it does result in breathing life into what was completely lifeless before. . . . The new statute does not change the old law, but it adds to it by providing a method of resuscitation not formerly existing.” Scott v. Oxford, supra at 305.
In this case, it was the petition for the writ of certiorari that was defective for lack of the judge’s signature sanctioning the writ of certiorari prior to filing. The execution of the sanction by the court is not a discretionary but a ministerial act, which can only be denied when the petition for writ of certiorari is defective on its face. See OCGA § 15-6-9; Clark v. Morris Plan Bank, 194 Ga. 522, 523 (22 SE2d 147) (1942). Prior to OCGA § 5-4-10, upon motion the petition in certiorari could be amended to subsequently sanction an unsanctioned petition. “In the case before us, everything was done, except obtaining the previous mandate of the Court, for the writ of certiorari to issue. The answer of the Justices [was] in, and all the facts before the Court; and we hold, therefore, that the motion to amend should have been allowed.” McDonald v. Cousins, 23 Ga. 227, 229 (1857).
The petitioners made a motion to amend the petition for certiorari and to sanction the petition, and the amendment was granted by the trial court on April 9, 1997 at the same time that the Court denied the motion to dismiss for lack of a sanction and approved security bond; however, the trial court refused to make the sanction nunc pro tunc to December 26, 1996. The trial court stated in its order: “the Court declines to sanction the Petitioners’ petition for certiorari nunc pro tunc to December 26, 1996.” In Bellew v. State Hwy. Dept., 127 Ga. App. 301, 302 (3) (193 SE2d 202) (1972), this Court held that upon motion to amend praying for sanction and the exercise of discretion by the trial court to make a late sanction that the defect would be cured under McDonald v. Cousins, supra at 229, which was done in this case.
Legislation shall be construed in light of the existing case law and the mischief to be remedied by a new act to determine the intent of the legislature. Atlanta & West Point R. Co. v. Wise, 190 Ga. 254 (9 SE2d 63) (1940); see also McGuire v. McGuire, 228 Ga. 782 (187 SE2d 859) (1972). Thus, the General Assembly would have been aware of McDonald v. Cousins, supra, when it passed OCGA § 5-4-10 and *487intended that the power to amend would also encompass the late addition of the sanction. The power to amend would resuscitate not only a void petition but also the filing, service, and answer once the sanction was given. Scott v. Oxford, supra at 305.
Decided February 6, 1998
Parks F. Huff, for appellant.
Moore, Ingram, Johnson & Steele, John H. Moore, John K. Moore, for appellees.